Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 8/2/2022. Currently claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pg. 6, from both the response filed 8/1/2022 and the supplemental response filed 8/2/2022, with respect to the rejection(s) of: claim(s) 1-4, 8-11 and 15-20 under 35 USC 103 as being unpatentable over Benedict in view of Nigola, claim(s) 5-7 under 35 USC 103 as being unpatentable over Benedict in view of Nigola in view of Liu, and claim(s) 12-14 rejected under 35 USC 103 as being unpatentable over Benedict in view of Nigola in view of McGinnis have been fully considered and are persuasive based on the amended language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using the same prior as cited previously, but under different grounds as outlined below.
Applicant’s arguments in both the response and the supplemental response, see pg. 6, filed 8/1/2022 and 8/2/2022, consists of requesting a telephonic interview. This request is deemed to be moot since the previous grounds of rejection has been withdrawn and the applicant has not yet considered the new grounds of rejection based on the amended language. If applicant, still desires an interview after considering the new grounds of rejection, applicant is encouraged to contact examiner to set up an interview.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deformable shape-retaining member which extends about a periphery of the flexible pad” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3-7, 12-14, 17-18, 20 objected to because of the following informalities: 
Claims 3-5, 7, 12-14, 17 and 20, all use abbreviations that haven’t been used before in the chain of dependency. Any time an abbreviation is first introduced in the claims along a chain of claim dependency, the abbreviation should first be defined. Claims 3-4, 18 and 20 use the abbreviation “mm” which should be defined as millimeters when first introduced in each of these claims. Claim 5 uses the abbreviation “amps” which should be defined as Amperes. Claim 7 uses the abbreviation “V” which should be defines as volts. Claims 12-14 use the abbreviation “nM” which should be defined as nanometers. Claims 17 and 20 use the abbreviation “cm. sq.” which should be defined as square centimeters. Finally, claim 6 is objected to based on dependency to claim 5. While claim 6 uses the abbreviation “amp” it depends on claim 5, if claim 5 is amended to define “amps” defined as amperes then no further amendment to claim 6 is needed to overcome the objection to claim 6.

An example (using claim 20) of how applicant can define these abbreviations and overcome the current objection is shown below.

Claim 20 could be amended to as follows:
“A method according to claim 19 wherein the light emitters comprise red LEDs and the pad member is sized to deliver light energy from the red LEDs to a target treatment zone that covers more than 400 square centimeters (cm. sq.)”
AND
“causing the battery to deliver sufficient power to the red LEDs to cause the red LEDs to deliver 2 — 10 Joules per cm. sq. of red light to the target treatment zone covering more than 400 sq. cm. of body surface area such that the red light penetrates to a depth of 2 to 8 millimeters(mm) below a skin surface of the target treatment zone”

Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant has amended claim 1 to further specify that the light pad member includes the additional limitation of:

“a deformable shape-retaining member which extends about a periphery of the flexible pad”

Part of this limitation appears to be new matter and don’t appear to be fully supported in specification or drawings. 
The closest support for this limitation appears to come from Para 26 of applicant’s written specification received on 2/26/2021 (hereafter referred to as applicant’s specification) which recites the limitation:
“Optionally, the pad may be flexible and one or more shapeable member(s) may be positioned on or in region(s) of the pad to render such region(s) of the pad formable into shape(s) which conform to a body part of the subject or which facilitate placement on or in abutment with an underlying or adjacent surface.”
This section discloses the optional inclusion of one or more shapeable members(s) which interpreted as the claimed deformable shape-retaining member. Thus, there is support for a “deformable shape-retaining member”. However, neither this section, nor any other section in applicant’s specification support the “deformable shape-retaining member” as that which “extends about a periphery of the flexible pad” as claimed. Furthermore, there is no drawing that even shows the “deformable shape-retaining member” which might have been relied upon to provide support for this placement. Thus, while a deformable shape-retaining member is taught, the placement of the deformable shape-retaining member as being that which “extends about a periphery of the flexible pad” is not taught. This placement of the deformable shape-retaining member doesn’t appear to be supported by applicant’s specification. If applicant believes this limitation is taught, applicant should cite the section in their specification that discloses this limitation. Claims 2-20 are rejected under 35 USC 112(a) as well based on dependency to claim 1.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

1) First, claims 1-20 are indefinite because in claim 1 the limitation “a deformable shape-retaining member which extends about a periphery of the flexible pad” recited in claim 1. As discussed directly above in the 35 USC 112(a) rejections section, the placement of “a deformable shape-retaining member” as that “which extends about a periphery of the flexible pad” doesn’t appear to have support in the specification. Therefore, there is no clear guidance as to what is meant by this limitation, making this limitation indefinite. 

2) Second, claim 1 recites the limitation “a plurality of light emitters configured to emit blue light, red light and/or near infrared light to a treatment zone that exceeds square centimeters”. which has several issues. 
First, claim 1 doesn’t specify what the size the treatment zone exceeds? Does the treatment zone exceed 600 square centimeters, exceed 400 square centimeters, exceed a different size? For this examination treatment zone is interpreted as exceeding 400 square centimeters as this appears to be intended interpretation based on the other amendments to the claims. Thus, for this examination, this is the interpretation taken. 
Next, what is exactly required for the plurality of lights. Does the claim require the plurality of lights have blue with red lights or have infrared light with the infrared lights emitting light to a treatment zone the exceeds square centimeters (interpreted as exceeding 400 square centimeters)? Or does the claim require, the plurality of light include blue with red lights or infrared lights with either choice of lights emitting to a treatment zone that exceeds square centimeters (interpreted as 400 square centimeters)? Or does the claim require a plurality of lights include either blue or red or infrared light or any combination of these light types and the plurality of lights emits to a treatment zone that exceeds square centimeters (interpreted as 400 square centimeters)? This last possible interpretation appears to be applicant’s intended interpretation based on the context of the dependent claims and has been used for this examination.  
Next, this limitation recites “a plurality of light emitters”. Previously before this limitation in claim 1, “a multiplicity of light emitters” which are connected to the flexible circuitry layer is claimed. Is the “a plurality of light emitters” different light from the “multiplicity of light emitters” connected to the flexible circuitry or are they referring to the same light emitters? For this examination, the interpretation taken is that they are the same light emitters.


3) Additionally: for claim 1 and 20:
Claim 1 recites the limitation:
“said pad member being formable from a flat configuration to a curved configuration thereby causing the shape retaining member to deform and subsequently retain the pad member in that curved configuration without required attachment of a separate shape retaining strap or other shape retaining member”  
Claim 20 recites the limitation:
“wherein the method further comprises the step of forming the pad member from a flat configuration to a curved configuration thereby causing the shape retaining member to deform and subsequently retain the pad member in that curved configuration without required attachment of a separate shape retaining strap or other shape retaining member”
The issue with both these limitations is bolded language which is a negative limitation that recites “without required attachment of a separate shape retaining strap or other shape retaining member”. First what does applicant mean by separate shape retaining strap? Separate from what? Is it separate from the system for delivery of light therapy, separate from the pad member, separate from the treatment zone or something else? Second what is a shape retaining strap and a shape retainer? A strap and a retaining member are broad, but known structures, but it is not clear what is meant “a shape retaining strap” and a “shape retaining member”. Is this something more specific than a strap or retaining member? Applicant’s specification doesn’t have any special definitions for these terms and there doesn’t appear to be much guidance related to these terms. The only support in the specification for this limitation comes from para 35 of applicant’s specification which states the following:
“The pad 12 may be formable into, and will retain without a strap or other retaining member, a plurality of different shapes, each of which has a plurality of curves (i.e., “multi-curvate” shapes).” This provides support for the negative limitation, and thus there is NO 112(a) rejection. However, there is no guidance in the specification to even know what is applicant’s intended interpretation is for this additional language included in the claim. In this examination, the interpretation taken is that the limitation “without required attachment of a separate shape retaining strap or other shape retaining member” means any strap or retaining member separate from the system for delivery of light therapy. Regardless if this is the intended interpretation or not applicant needs to amend the claims to make this clear. One simple amendment applicant could make is to just use similar language as that in the specification and change the limitation:
“without required attachment of a separate shape retaining strap or other shape retaining member” 
To:
“without required attachment of a  retaining strap or other  retaining member”
This amendment makes the limitation clear and would also overcome the current prior art rejection as it would differentiate the claim from primary prior art reference (Benedict) used in the current rejection which uses a strap.

Claims 2-20 are rejected as well based on dependency to claim 1 for all the indefinite issues listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al (US 20110144727) hereafter after known as Benedict.

Claim 1:
Benedict discloses:
A system for delivery of light therapy [see Fig. 7 and abstract… “The present invention is a portable and flexible phototherapy device that includes a light pad and a controller.”], said system comprising:
a light emitting pad member [see Fig. 3 element 10 and para 33… “FIG. 3 shows that the light pad 10”] comprising:
 a flexible pad [see Fig. 3 element 11 and para 33… “The light pad 10 is shown with back support layer 11”], 
a deformable shape-retaining member which extends about a periphery of the flexible pad [see Figs. 6-7 element 41 and para 36… “FIG. 6 shows how light pad 10 preferably has a shield layer 41”] 
a flexible circuitry layer positioned in a central portion of the pad [see Fig. 5 and Fig. 8 element 31… and para 38… “FIG. 8 shows that middle layer 31 is preferably a flexible light array circuit board that includes circuit board 32, lights 33, and printed circuit 36.” And para 35… “Middle layer 31 preferably has a slightly smaller footprint. This allows the back support layer 11 and front layer 21 to completely encase middle layer 31.”], and 
a multiplicity of light emitters connected to the flexible circuitry layer [see Fig. 8 elements 33 which shows elements 33 (light emitters) connected to element 31 (the flexible circuitry layer)], 
said light emitters being oriented to cast light from a light emitting side of the pad [see Figs. 2 and 7 and para 32…“FIG. 2 shows that the front layer 21 preferably has dozens of holes 22 or perforations. These holes 22 allow light from a middle layer to shine through to the user of the light pad 10.” As indicated in these sections the font layer (light emitting side of the pad) has holes through which light from the middle layer (the light emitters connected to flexible circuitry) is cast], and 
a plurality of light emitters having configured to emit blue light, red light and/or near infrared light [see para 7…. “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”] to a treatment zone [see abstract… “The flexible phototherapy pad can be positioned over any area of a body in order to provide beneficial illumination of the body part”]
said pad member being formable from a flat configuration to a curved configuration thereby causing the shape retaining member to deform and subsequently retain the pad member in that curved configuration without required attachment of a separate shape retaining strap or other shape retaining member [see Figs. 6-7 and abstract …“The flexible phototherapy pad can be positioned over any area of a body in order to provide beneficial illumination of the body part.” which teaches how the pad is flexible . As shown in transition from Fig. 6 (a flat configured) to Fig. 7 (a curved configuration). Also, see Fig. 7 element 61 and para 8… “The body strap holds the positioned portable phototherapy device around said body component.” Which includes a body strap that is part of the system for delivery of light (the strap or retaining member is not separate from the system for delivery of light as “without required attachment of a separate shape retaining strap or other shape retaining member” has been interpreted) to hold the pad in a shape around the body]
a battery which delivers power to the light emitter [see Fig. 7 element 51 and para 37… “FIG. 7 shows that the pad is connected to power supply 51, which may be connected to an A/C source, such as a wall outlet.  Alternatively, the power supply may be a D/C battery.”];
said battery being configured such that the battery powers the light emitters sufficiently to cause the light emitter to emit light covering said target treatment zone for a desired therapy time period [see abstract… “The flexible phototherapy pad can be positioned over any area of a body in order to provide beneficial illumination of the body part” and para 42… “the treatment modes may be programmed to run for any duration of time”]
However, Benedict is silent as to the size of either the pad or the corresponding treatment zone and thus fails to disclose a treatment zone “that exceeds 400 square centimeters” as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict to size the pad such that the light emitters emit light that covers more than 750 cm^2 (i.e. exceeds 400 cm^2) on an area of the body (i.e. a target treatment zone) because this is a mere modification in size which absent unpredictable results is an obvious modification [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)]

Regarding claim 2, para 7 of Benedict [see “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”] discloses the light emitters including blue diodes which shows the light emitters produce blue light and para 2 of Benedict [see “The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.”] discloses that these LEDs are capable of being directed to skin as the target treatment zone.




Regarding claim 8, Fig. 8 elements 33 of Benedict are diodes and para 38 of Benedict [see “FIG. 8 shows that the lights 33 are preferably light emitting diodes and are available in many different colors, including blue, yellow, and red (the primary colors)”] discloses a plurality of these diodes which are at least a plurality of light emitters.



Regarding claim 16, para 47 of Benedict [see “For example, one of the preferred treatment modes, such as Facial.TM., may be programmed to include frequencies in the range of 1,000 Hz to 200 Hz.  The frequencies may vary throughout the Facial.TM. treatment period within the programmed range.  In addition, periods of no frequency, or constant on, are preferably interspersed between frequency changes.”] discloses the device as being configured to use diodes with frequencies of 1000-200 Hz which indicates pulsing and the diodes as being configured to be constant on which indicates non-pulsed light.

Regarding claim 17, see rejection to claim 1 above which discloses a treatment zone of 750 cm^2.


Claim(s) 3-4, 9-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict as applied to claims 1, 8 and 17 above, and further in view of Nigola et al (US 20140248678) hereafter known as Nigola.

Regarding claims 3-4 and 18:
Benedict discloses the invention substantially as claimed including all the limitations of claims 1 and 17 and the light emitter emits a red light [see para 7… “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”] and that the skin is the target treatment zone [see para 2… “The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.”]. Also, Benedict as modified discloses light energy from the light emitting pad as “covering more than 700 cm. sq. of the body surface area” as outlined in the rejection to claim 1 above.
However, Benedict is silent as to the depth of the target treatment zone in the skin. Thus, Benedict fails to disclose “the target treatment zone is located 2 to 8 mm below a skin surface of the body part.” as recited by claim 3. Also, Benedict fails to disclose “wherein the light emitter emits near infrared light and the target treatment zone is located up to 25 mm below a skin surface of the body part” as recited by claim 4. Finally, Benedict fails to disclose the system as being “configured to deliver 2 to 10 Joules per cm. sq. of light energy to a depth of up to 25mm below a skin surface of said target treatment zone” as recited by claim 18.
Nigola discloses that applying visible light diodes and near infrared (NIR) diodes at an energy density of 4 Joules/ cm^2 improves DNA synthesis in fibroblasts and muscles cells (i.e. metabolic functions) [see para 7…. “Furthermore, DNA synthesis in fibroblasts and muscle cells has been quintupled using NASA LED light alone, in a single application combining 680, 730 and 880 nm each at 4 Joules per centimeter squared.”] in the analogous art of phototherapy [see para 2… “In particular, the invention concerns LED components with a wide light spectrum and having a specific peak intensity.  The use of the present LED components for therapeutic, photosynthesis or photomorphogenetic use, such as in skin, muscle, wound treatments as well as activate other various receptors and chemical and physical reactions in living organisms, is also disclosed.”]. 
Since Benedict is directed to phototherapy which is inclusive of activating metabolic functions with the lights [see para 2 of Benedict…. “By taking advantage of optical properties of biological tissues, suitable wavelengths of light can be delivered to, absorbed by, and used by the body to activate metabolic functions.”], but is silent to the energy fluence used and Nigola discloses that an energy fluence of 4 J/cm^2 of specific wavelengths of diodes is a known value to increase DNA synthesis of fibroblast and muscle cells (which is understood to help with treating connective tissues and activating metabolic functions), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict to be configured to apply an energy fluence of 4 J/cm^2 (i.e. a light fluence at which red light is capable of penetrating tissue to make a target zone 2-8 mm below the skin surface as supported by para 8 of applicant’s specification received on 2/26/2021) similarly to that disclosed by Nigola as this is a known value that helps improve these functions. Additionally, since this configuration of Nigola includes the use of near infrared light, it would be obvious to further modify Benedict to include near infrared light diodes configured to apply an energy fluence of 4 J/cm^2 as well for these diodes (i.e. a light fluence at which NIR light is capable of penetrating tissue to make a target zone up to 25 mm below the skin surface as supported by para 7 of applicant’s specification received on 2/26/2021) to have the controller include the use of these diodes similarly to that of Nigola as this inclusion of using NIR light is known to further improve phototherapy treatment. 

Regarding claims 9-11 and 15:
With respect to claim 9:
Benedict discloses the invention substantially as claimed including all the limitations of claims 1 and 8. Additionally Benedict discloses, wherein the plurality of light emitters include blue and red light emitters [see para 48… “Preferably, the relief treatment mode is programmed so that the blue LEDs are used to accomplish the trace pattern and the red and yellow LEDs are faded up and down in intensity for the duration of the treatment.”].
However, Benedict fails to disclose the plurality of light emitters include “infrared light emitters” as claimed.
Nigola discloses that applying both visible light diodes and near infrared (NIR) diodes improves DNA synthesis in fibroblasts and muscles cells (i.e. metabolic functions) [see para 7…. “Furthermore, DNA synthesis in fibroblasts and muscle cells has been quintupled using NASA LED light alone, in a single application combining 680, 730 and 880 nm each at 4 Joules per centimeter squared.”] in the analogous art of phototherapy [see para 2… “In particular, the invention concerns LED components with a wide light spectrum and having a specific peak intensity.  The use of the present LED components for therapeutic, photosynthesis or photomorphogenetic use, such as in skin, muscle, wound treatments as well as activate other various receptors and chemical and physical reactions in living organisms, is also disclosed.”]. 
Since Benedict is directed to phototherapy which is inclusive of activating metabolic functions with lights [see para 2 of Benedict…. “By taking advantage of optical properties of biological tissues, suitable wavelengths of light can be delivered to, absorbed by, and used by the body to activate metabolic functions.”] and the use of both visible and near infrared light increases metabolic functions, it would be obvious to further modify Benedict to include near infrared light diodes and to have the controller include the use of these diodes similarly to that of Nigola as this inclusion of NIR light is known to further improve phototherapy treatment. 

With respect to claim 10, para 7 of Benedict [see “The controller is programmed with one or more treatment modes”] discloses including more than one treatment mode indicating a plurality of light treatment modes.

With respect to claim 11, as mentioned above in claim 10, para 7 of Benedict [see “The controller is programmed with one or more treatment modes”] discloses that the system includes a controller with more than one treatment mode. Additionally, para 8 of Benedict [ “The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.” and “The treatment modes preferably include one or more trace patterns and selectively dimming the light emitting diodes.  The diodes are programmed to dim based on a color of said light emitting diodes.”] disclose these modes as dimming specific diodes based on their colors. This is understood to recite at least a system programmed to operate a first mode wherein primarily or entirely blue light is emitted and a second mode wherein primarily or entirely red light is emitted as lights from other colors are dimmed. As Benedict in view of Nigola includes the use of NIR (near infrared) diodes as discussed in claim 9 above, it is understood that like blue or red diodes disclosed by Benedict, the NIR diodes of Benedict in view of Nigola would function so that the controller would dim color light diodes with respect to the NIR diodes. This is understood to recite a third mode of near infrared light as claimed.


With respect to claim 15
when operating in the first light treatment mode, the blue light emitters emit blue light at a 1% duty cycle and the red and near infrared light emitters will fade up from 1% to 90% in 20 seconds [see para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.” And see para 8 of Benedict… “The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes. And see rejection to claim 9 which discloses including near NIR diodes. Thus, these sections describe Benedict in view of Nigola having a mode where all the diodes including red, near infrared, blue LEDs fade up from 1%-90%. Please note, that this recites the claimed mode because the claim only recites that the blue emitters emit blue light 1% a duty cycle which this does in the beginning (the claim does not require the blue light diodes stay at 1% duty cycle for the entire program] 
when operating in the second light treatment mode, the blue light emitters will fade up from 1% to 90% in 20 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  And para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.”] and the red and near infrared light emitters will fade up from 1.3% to 2.5% in 2.5 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  Preferably the frequency components differ between said one or more treatment modes.”  And see rejection to claim 1 which discloses including near IR diodes. And see para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.” This shows the ability to fade up 4.45% per second on average. Finally see para 13 of Benedict… “The preprogrammed modes can be altered by the user so that the treatment may be customized to a specific user.” This shows that Benedict in view of Nigola is preprogrammed to be capable of reciting this part of the second treatment mode]; and
when operating in the third light treatment mode, the blue light emitters will fade up from 1% to 90% in 20 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  and para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.”] and the red and near infrared light emitters will cycle from 30% to 80% in 11.5 seconds [see para 8 of Benedict…“The light emitting diodes are preferably blue diodes, yellow diodes, and red diodes.  Preferably the frequency components differ between said one or more treatment modes.”  And see rejection to claim 1 which discloses including near IR diodes. And see para 50 of Benedict… “Finally, it is preferred that during the first 20 seconds of any treatment mode the LEDs start out very dim (1% intensity) and fade up over the those first 20 seconds to full intensity.  It is also preferred that during the last 20 seconds the LEDs fade back down to a dim 1% intensity and then switch off.  These fade ups and fade downs may be accomplished by varying the frequency duty cycle from 1% to 90% and from 90% to 1%.” This shows the ability to fade up 4.45% per second on average. Finally see para 13 of Benedict… “The preprogrammed modes can be altered by the user so that the treatment may be customized to a specific user.” This shows that Benedict in view of Nigola is preprogrammed to be capable of reciting this part of the second treatment mode]


Regarding claims 19-20:

With respect to claim 19:
Benedict discloses:
A method [see claim 19 of Benedict…  “A method of illuminating a body component”] comprising the steps of:
obtaining or providing a system according to claim 1 [see rejection to claim 1 above];
positioning the pad member on or near the body portion [see para 7…. “The portable phototherapy device may be positioned around a body component by flexibly curving said portable phototherapy device in an inward direction such that said portable phototherapy device partially encircles said body component.”]; and
However, Benedict fails to disclose “causing the battery to deliver sufficient power to the light emitter(s) to cause the light emitter to emit light which travels said desired distance and delivers 2 -10 Joules per square centimeter of light energy within said target treatment zone”.
Nigola discloses that applying visible light diodes and near infrared (NIR) diodes at an energy density of 4 Joules/ cm^2 improves DNA synthesis in fibroblasts and muscles cells (i.e. metabolic functions) [see para 7…. “Furthermore, DNA synthesis in fibroblasts and muscle cells has been quintupled using NASA LED light alone, in a single application combining 680, 730 and 880 nm each at 4 Joules per centimeter squared.”] in the analogous art of phototherapy [see para 2… “In particular, the invention concerns LED components with a wide light spectrum and having a specific peak intensity.  The use of the present LED components for therapeutic, photosynthesis or photomorphogenetic use, such as in skin, muscle, wound treatments as well as activate other various receptors and chemical and physical reactions in living organisms, is also disclosed.”]. 
Since Benedict is directed to phototherapy which is inclusive of activating metabolic functions with the lights [see para 2 of Benedict…. “By taking advantage of optical properties of biological tissues, suitable wavelengths of light can be delivered to, absorbed by, and used by the body to activate metabolic functions.”], but is silent to the energy fluence used and Nigola discloses that an energy fluence of 4 J/cm^2 of specific wavelengths of diodes is a known value to increase DNA synthesis of fibroblast and muscle cells (which is understood to help with treating connective tissues and activating metabolic functions), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict to be configured to apply an energy fluence of 4 J/cm^2 similarly to that disclosed by Nigola as this is a known value that helps improve these functions. Additionally, since this configuration of Nigola includes the use of near infrared light, it would be obvious to further modify Benedict to include near infrared light diodes and to have the controller include the use of these diodes similarly to that disclosed by Nigola as this including the possibility of also using NIR light is known to further improve phototherapy treatment.

With respect to claim 20:
wherein the light emitters comprise red LEDs [see para 7… “The plurality of light emitting diodes preferably include: blue diodes, yellow diodes, and red diodes.”] and the pad is sized to deliver light energy from the red LEDs to a target treatment zone that covers more than 400 cm. sq. [see rejection to claim 1 which discloses a target treatment zone of 750 cm. sq. which is greater than 400 cm. sq.]
wherein the causing step comprises:
causing the battery to deliver sufficient power to the red LEDs to cause the red LEDs to deliver 2 - 10 Joules per cm. sq. of red light to the target treatment zone body surface area [see rejection to claim 19 above which recites producing an energy fluence of 4 J/cm^2 ] such that the red light penetrates to a depth of 2 to 8 mm below a skin surface of the target treatment zone [see para 2 of Benedict…“The photons produced are absorbed by the body through the skin, the eyes, and acupuncture points.” Which discloses directing the light to be absorbed by the skin. As a light fluence between 2-10 J/cm^2 of red light penetrates 2-8 mm below the skin surface as supported by para 8 of applicant’s specification received on 2/26/2021, Benedict in view of Nigola is understood to recite this limitation.]
wherein the method further comprises the step of forming the pad member from a flat configuration to a curved configuration thereby causing the shape retaining member to deform and subsequently retain the pad member in that curved configuration without required attachment of a separate shape retaining strap or other shape retaining member [see Figs. 6-7 and abstract …“The flexible phototherapy pad can be positioned over any area of a body in order to provide beneficial illumination of the body part.” which teaches how the pad is flexible . As shown in transition from Fig. 6 (a flat configured) to Fig. 7 (a curved configuration). Also, see Fig. 7 element 61 and para 8… “The body strap holds the positioned portable phototherapy device around said body component.” Which includes a body strap that is part of the system for delivery of light (i.e. not separate from the system for delivery of light) to hold the pad in a shape around the body].

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict as applied to claim 1 above, and further in view of Liu et al (US 20120226268) hereafter known as Liu.
Benedict discloses the invention substantially as claimed including all the limitations of claim 1 which includes the use of battery power.
However, Benedict is silent as to the details of the battery. Thus, Benedict fails to disclose “wherein the battery delivers at least about 2.4 amps of power to the light emitter” as recited by claim 4, “wherein the battery comprises a 4 cell, 7.2 volt, 6.8 Amp hour lithium ion battery” as recited by claim 5, and “wherein the voltage is stepped up to 12V” as recited by claim 6.
Liu discloses using a battery power source that is composed of lithium ion batteries [see para 164…. “Battery or batteries 20 may include any number and type of batteries, e.g., A-sized or smaller batteries, or rechargeable or non-rechargeable cells (e.g., Li ion, lithium ferro phosphate, NiMH, NiCAD, or other cells)”] with 9 Volts with a peak current of 10 amps [see para 463… “To provide a peak current requirement of, for example, 10 amps, two AA-sized batteries may be used in some embodiments.”] in the analogous art of phototherapy of tissue [see abstract… “A self-contained, hand-held device for providing radiation-based dermatological treatments includes a device body configured to be handheld by a user”]
Since Benedict is silent as to the battery power source and Liu discloses that battery power source that uses a plurality of batteries that are lithium ion batteries (i.e. part of recited claim 6) that produce 10 amps (i.e. reciting the battery delivers at least about 2.4 amps of power as recited by claim 5) with each battery producing 9 volts (i.e. this recites at least a total of 18 volts being produced which recites a configuration where the voltage is stepped up to 12 Volts as recited by claim 7) is a known battery power source used in phototherapy, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict by using a power source similarly to that disclosed by Liu as this is a known battery power configuration used in phototherapy of tissue. 	
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a lithium ion battery that is 4 cell, 7.2 Volt, 6.8 Amp hour because applicant has not disclosed that a lithium battery with specifically the configuration of a 4 cell, 7.2 Volt, 6.8 Amp hour provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Benedict in view of Liu’s battery power source, and applicant’s invention, to perform equally well the battery configuration taught by Benedict in view of Liu or the claimed battery with 4 cells, 7.2 Volts and 6.8 Amp hour because both battery configurations would perform the same function of supplying an voltage of at least 12Volts and supply an energy fluence between 2-10 J/cm^2 equally well. Therefore, it would have been prima facie obvious to modify Benedict in view of Liu to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Benedict in view of Liu.

.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict in view of Nigola as applied to claims 1 and 8-11 above, and further in view of McGinnis et al (US 20090105791) hereafter known as McGinnis.

Benedict in view of Nigola discloses the invention substantially as claimed including all the limitations of claims 1 and 8-11 above including the device as being configured to emit red, NIR and blue light as discussed in rejection to claim 9. 
However, Benedict in view of Nigola is silent as to the exact wavelengths used. Thus, Benedict in view of Nigola fails to disclose wherein the near infrared light having a wavelength of or approximately 880nM is emitted as recited by claim 12, wherein the red light having a wavelength of or approximately 640nM is emitted as recited by claim 13, wherein the blue light having a wavelength of or approximately 465nM is emitted as recited by claim 14.
McGinnis discloses using a range of wavelengths that include a wavelength approximately 880nM, approximately 640nM and approximately 465nM [see para 47 (about 900 nm”), see para 47 (“about 640”), see para 49 (see “about 470nm”) of McGinnis which discloses the near infrared light having a wavelength of or approximately 880nm, the red light having a wavelength of or approximately 640nm and the blue light having a wavelength of or approximately 465 nm respectively] in the analogous art of biomodulation [see para 2… “It is thought that infrared radiation not only provides soothing heat but it may also stimulate various sub cellular organelles, such as mitochondria, to promote healing”].
Since Benedict in view of Nigola is silent as to the exact wavelengths used besides the color range and NIR range and McGinnis discloses specific ranges of these color and NIR ranges that are known to be used in phototherapy, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Benedict in view of Nigola by using 900nm, a 640 nm and a 470nm wavelengths (all of which are approximately as claimed based on how approximately is specified in para 29 of applicant’s specification received on 2/26/2021) similarly to that disclosed by McGinnis as these are known wavelengths in the NIR light range, red light range and blue light range used in phototherapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792